—Judgment unanimously affirmed. Memorandum: Defendants contend that County Court erred in denying their motion to adjourn the trial until a defense witness recovered from an illness. The offer of proof regarding that witness’s testimony established that the testimony would be cumulative to that of another defense witness, and thus it was not an abuse of discretion for the court to deny the motion (see, People v Cable, 63 NY2d 270, 283-284). Nor is there merit to the contention that defendants were deprived of a fair trial because the prosecutor failed to disclose in a timely fashion certain information about a key prosecution witness. The Brady material was disclosed during the trial, and defendants had a meaningful opportunity to use the material (see, People v Cortijo, 70 NY2d 868, 870). The court properly refused to give the requested “moral certainty” circumstantial evidence charge because there was direct evi*1059dence against defendants, namely, their admissions (see, People v Major, 251 AD2d 999, 1000, lv denied 92 NY2d 927; People v Emery, 159 AD2d 992, lv denied 76 NY2d 787).
Defendant Miguel Tirado raises several other contentions in a pro se supplemental brief. We have considered those contentions and conclude that they are without merit. (Appeal from Judgment of Monroe County Court, Connell, J. — Murder, 2nd Degree.) Present — Green, J. P., Lawton, Pigott, Jr., Callahan and Balio, JJ.